DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 12/20/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Manipulator and Robot that can smoothly operate by controlling drive based on external force”.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 – 5, 7 – 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizota et al. (2007/0040107 – See IDS filed 12/20/19, hereinafter Mizota.
	Regarding claim 1, Mizota discloses a method and apparatus comprising a pressure receiving portion including an elastic layer 1 in which a first surface which is a pressure receiving top surface and a second curved surface on an opposite side of the first surface are defined and markers 3, 4 disposed in the elastic layer and displaced in association with deformation of the elastic layer; and a detection portion 60 which is positioned on the side of the second surface of the elastic layer which detects external force applied to the elastic layer on the basis of displacement of the marker (See Figs. 7 and 8, Pg. 7, Para. 0071 – 0078).
 	Regarding claim 2, the marker contains a first marker 3 and a second marker 4 which are disposed so as to be shifted in a thickness direction of the elastic layer with each other (See Fig. 7).  	Regarding claim 3, a plurality of elastic layers are provided, wherein each elastic layer includes respective markers (See Fig. 13).
 	Regarding claim 5, the marker contains an exposed marker which is exposed on the first surface (See Pg. 3, Para. 0038). 
 	Regarding claim 7, the detection portion 60 includes a photographing portion for photographing the marker, wherein the photographing portion detects the displacement of the marker based on image data of the marker photographed by the photographing portion (See Pg. 3, Para. 0040 and Pg. 7, Para. 0078). 	Regarding claim 8, the detection portion detects the displacement of the marker using a stereo photographic method (See Pg. 4, Para. 0042).  	Regarding claim 9, a support 70, 100 supports the elastic layer from the second surface (See Fig. 8). 	Regarding claim 10, a movable portion (object) can be displaced or deformed with respect to the support portion and a pressure-sensitive element can detect external force applied to the movable portion (See Pg. 7, Para. 0070). 	Regarding claim 11, the device comprises a base portion (See Figs. 6 - 8) and a finger portion which is connected to the base portion that can be displaced with respect to the base portion, wherein the pressure receiving portion is disposed on at least a tip end portion of the finger portion. 	Regarding claim 13, the device includes a robot (See Fig. 9). 	Regarding claim 14, the pressure receiving portion comprises an elastic layer 1 .
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizota in view of Tate et al. (JP2009288033 – See IDS dated 12/20/19, hereinafter Tate). 	Regarding claim 6, Mizota discloses a method and apparatus comprising a .
 	Mizota fails to disclose that the pressure receiving portion includes a reference marker which is not displaced due to the deformation of the elastic layer and can be detected by the detection portion.   	However, Tate discloses an input device 1 having a pressure receiving first surface 8 that includes a reference marker 6 that is not displaced due to deformation of an elastic layer 4 (See Fig. 3, See Pg. 13, Para. 0021 and Pg. 14, Para. 0022).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mizota according to the teachings of Tate for the purpose of, advantageously providing an improved touch sensor since this type of sensor performs three-dimensional force distribution measurement even for a monochrome marker (See the Abstract of Tate).                                            Allowable Subject Matter9. 	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the marker includes a linear portion having a linear shape and a block portion disposed on the linear portion and having a width wider than a wide of the linear portion, and wherein a Young's modulus of the block portion is higher than a Young's modulus of the linear portion” (referring to claim 12) in combination with the other limitations presented in claim 1.                                                      Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  	Tachi et al. (2008/0245955) disclose an optical tactile sensor. 	Tachi et al. (2003/0178556) disclose an optical tactile sensor. 	Alt et al. (2016/0107316) disclose a tactile sensor. 	Sugahara et al. (2009/0074554) disclose a manipulator.12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.